           Case 2:20-mj-00220-DJA Document 10 Filed 09/24/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Carlos Montatious Stanford

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:20-MJ-220-DJA

12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                            BENCH TRIAL
13          v.
                                                            (First Request)
14   CARLOS MONTATIOUS STANFORD,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Rachel Kent, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Andrew Wong, Assistant Federal Public Defender, counsel for Carlos Montatious Stanford,
21   that the bench trial currently scheduled on October 14, 2020 at 9:00 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than ninety (90) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel needs additional time to review discovery and discuss a
25   proposed resolution with Mr. Stanford.
26
           Case
           Case2:20-mj-00220-DJA
                2:20-mj-00220-DJA Document
                                  Document10
                                           9 Filed
                                             Filed09/22/20
                                                   09/24/20 Page
                                                            Page22of
                                                                   of44




 1          2.     Denial of this request for continuance could result in a miscarriage of justice.
 2   The additional time requested by this Stipulation is excludable in computing the time within
 3   which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
 4   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States
 5   Code § 3161(h)(7)(B)(iv).
 6          This is the first request for a continuance of the bench trial.
 7          DATED this 22nd day of September, 2020.
 8
 9    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
10
11       /s/ Andrew Wong                                  /s/ Rachel Kent
      By_____________________________                  By_____________________________
12    ANDREW WONG                                      RACHEL KENT
      Assistant Federal Public Defender                Special Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
            Case
            Case2:20-mj-00220-DJA
                 2:20-mj-00220-DJA Document
                                   Document10
                                            9 Filed
                                              Filed09/22/20
                                                    09/24/20 Page
                                                             Page33of
                                                                    of44




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:20-MJ-220-DJA
 4
                    Plaintiff,                               FINDINGS OF FACT, CONCLUSIONS
 5                                                           OF LAW AND ORDER
            v.
 6
     CARLOS MONTATIOUS STANFORD,
 7
                    Defendant.
 8
 9
                                         FINDINGS OF FACT
10
11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13          1.      The defendant is scheduled to be transported to a Bureau of Prisons facility for

14   purposes of an evaluation.

15          2.      Counsel for the defendant needs the additional time for said evaluation to be

16   completed.

17          3.      Additionally, denial of this request for continuance could result in a

18   miscarriage of justice. The additional time requested by this Stipulation is excludable in

19   computing the time within which the trial herein must commence pursuant to the Speedy Trial

20   Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors under Title

21   18, United States Code §§ 3161(h)(7)(B) and 3161(h)(7)(B)(iv).

22          This is the first request for a continuance of the bench trial.

23
24
25
26
                                                       3
            Case 2:20-mj-00220-DJA Document 10 Filed 09/24/20 Page 4 of 4




 1                                     CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the defendant in a speedy trial, since the failure to grant said continuance would be
 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 5   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 6   account the exercise of due diligence.
 7          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 8   United States Code, Section 3161(h)(7)(A), when the considering the facts under Title 18,
 9   United States Code, § 316(h)(7)(B)(iv).
10                                               ORDER

11          IT IS THEREFORE ORDERED that the bench trial currently scheduled on Wednesday,
12                                                               January 27, 2021 at the hour of
     October 14, 2020, at 9:00 a.m., be vacated and continued to ________________
13   9:00 am__.m.
     ___:___ in Courtroom 3A.
14                      24th day of September, 2020.
            DATED this ____
15
16                                                  UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
                                                       4
